      Case 3:18-cv-01268-JAM Document 10 Filed 04/03/19 Page 1 of 10



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


Khizar Khan                               :       3:18cv1268 (WWE)
                                           :
v.                                         :
                                           :
BAB Developers, Inc.                       :
Nelson Berry                               :
John Doe                                   :
Build a Business, Inc.                     :
Business Buidlouts.com                     :
Dani Craig                                 :       April 3, 2019


                                 AMENDED COMPLAINT

Count One:           Racketeer Influenced and Corrupt Organization (RICO)

     1.       Jurisdiction of this Court is invoked under the provisions of Sections 1331,

              1343 and 1367(a) of Title 28 and Section 1961 et seq. of Title 18 of the

              United States Code. Jurisdiction of this Court is invoked, in the state law

              claims, under the provisions of Section 1367 of Title 28 of the United

              States Code.

     2.       During all times mentioned in this action, the plaintiff, Khazir Khan, was,

              and still is, an adult citizen of the United States, residing in Bridgeport, CT.

     3.       Defendant Nelson Berry aka John Doe is an adult citizen that may reside

              in Bronx, NY, Philadelphia, or NY, NY.

     4.       Upon information and belief, the individual defendant has used the name

              Nelson Berry. His true identify is unknown.

     5.       Defendant Build a Business, Inc, a corporation with a business address in
 Case 3:18-cv-01268-JAM Document 10 Filed 04/03/19 Page 2 of 10



      New York, NY.

6.    Defendant BAB Developers Inc, is a corporation with a business address

      in New York, New York.

7.    Defendant Business Build outs.com is a corporation with a business

      address in New York, New York.

8.    Defendant Dani Craig, is an adult citizen and resident of Connecticut.

9.    Defendant Dani Craig, on various dates, in concert with the other

      defendants, and in furtherance of the conspiracy knowingly accepted

      funds from the plaintiff.

10.   John Doe aka “Nelson Berry” acting as an agent, entered into a

      contractual agreement with the plaintiff under the names of Build a

      Business, Inc, BAB Developers, Inc, Business Buildouts.com, and Nelson

      Berry.

11.   On or about September 21, 2017 Defendants and plaintiff entered into an

      agreement for defendants to construct a Little Caesar’s pizza restaurant at

      39 Church Street, New Haven, CT

12.   The plaintiff paid $105,600 to the defendants which included a refundable

      deposit of $9000.00.

13.   These payments were made partially by electronic means through the

      plaintiff’s credit cards.

14.   The defendants have not fulfilled the terms of the agreement in that they

      have not built the restaurant and have refused to return the money paid.
Case 3:18-cv-01268-JAM Document 10 Filed 04/03/19 Page 3 of 10



    15.      On April 30, 2018 Defendant BAB Developers, Inc., through

    defendant Nelson Berry, provided the plaintiff with a $20,000 refund

    check. This check was not honored by the bank due to insufficient funds.

   16.      Despite plaintiff’s repeated requests for a refund the defendants have

         refused to refund the sums paid by the plaintiff.

   17. Since September 21, 2017, Nelson Berry on behalf of all Defendants,

         corresponded with the plaintiff by electronic mail and telephone

         continually assured them that the deal was legitimate.

   18.        Nelson Berry, individually and on behalf of all Defendants, falsely

         represented in emails that actions had occurred on furtherance of the

         proposed business development.

   19. Within the past few weeks Defendant Nelson Berry, individually and on

         behalf of all Defendants provided the plaintiffs with periodic updates via

         telephone and electronic mail, were transactions that affected interstate

         commerce.

   20. Upon information and belief, the plaintiff assert that these emailed

         documents were falsified, and /or created to present the illusion that the

         defendants were a legitimate venture.

   21. To date, the funds have not been repaid despite numerous requests.

   22. To date, the expenses were not refunded to the plaintiff.

   23. That the Defendants engaged in a conspiracy to commit this fraud and

         that such fraud was a pattern of racketeering activity.
Case 3:18-cv-01268-JAM Document 10 Filed 04/03/19 Page 4 of 10



 24. That Defendants committed the predicate acts of the conspiracy,

     specifically wire fraud, under 18 U.S.C. Sections 1341 and 1343.

 25. Upon information and belief, the defendants made material

     misrepresentations regarding the investment, including the fact that the

     defendants did not intend to conduct a business build out.

26. The defendants intended to permanently deprive the plaintiffs of their

   investment.

27. As a result of these false representations by the defendants, the plaintiff

   made payments totaling $105,600 to the defendants.

28. The defendants’ actions were unjustified and unlawful.

29. The actions of the defendants were extreme and outrageous.

30. As a direct and proximate result of the acts of the defendant, the plaintiff

   suffered and continue to suffer severe emotional distress.

31. The defendants knew or should have known that emotional distress was

 the likely result of such conduct.

32. As a consequence of the actions of the defendants, the plaintiff suffered and

   continue to suffer great humiliation, anxiety, stress, emotional and mental

   upset, loss of sleep.

33. The Defendants actions resulted in injury and damages to the plaintiff.

34. In the manner described above, the injuries to the plaintiff were the direct

   and proximate result of the reckless actions of the defendants.

35. The defendants were an enterprise and acted for the express purpose of

   defrauding the plaintiff and other persons.
  Case 3:18-cv-01268-JAM Document 10 Filed 04/03/19 Page 5 of 10



  36. The plaintiffs’ injuries occurred due to violations of 18 U.S.C. Section 1962,

       RICO.




Count Two Civil Theft

1-35. Paragraphs one through thirty-five of Count One of this complaint are

incorporated herein as paragraphs one through thirty-five of Count Two of

this complaint.

36.     The defendants wrongfully took, obtained or withheld property of the

        plaintiffs.

37     The conduct of the defendants was in violation of Connecticut General

Statutes Sections 52-564, and 53a-122.



Count Three             Civil Conspiracy

      1-35. Paragraphs one through thirty-five of Count One of this complaint are

      incorporated herein as paragraphs one through thirty-five of Count Three of

      this complaint.

     36. The Defendants acted in concert to commit the crime of Larceny in the

      First Degree, in violation of C.G.S. Sections 53a-122, 53a-119 (1).

      embezzlement; 53a-119 (2) obtaining property by false pretenses; and/or

      53a-119 (3) obtaining property by false promise.
 Case 3:18-cv-01268-JAM Document 10 Filed 04/03/19 Page 6 of 10



 37. The defendants acted in furtherance of the conspiracy with the intention of

       defrauding the plaintiff.




Count Four              Fraudulent Misrepresentation

 1-35. Paragraphs one through thirty-five of Count One of this complaint are

        incorporated herein as paragraphs one through thirty-five of Count One of

        this complaint.

37. The defendants made numerous false representations to the plaintiff, both

      verbally and through electronic mail correspondence, as statements of fact.

38.     The defendants knew the statements they made to the plaintiff were
      untrue.

            39. The defendants made these statements to induce the plaintiff to

                provide them with significant amounts of money.

            40. The plaintiff did rely upon these false statements to their detriment.



Count Five          Connecticut Unfair Trade Practices Act (CUTPA)

1-35. Paragraphs one through thirty-five of Count One of this complaint are

        incorporated herein as paragraphs one through thirty-five of Count One of

        this complaint.

 36. The defendants are persons engaged in commerce in violation of C.G.S.

         Section 42-110a.
 Case 3:18-cv-01268-JAM Document 10 Filed 04/03/19 Page 7 of 10



37. The fraudulent actions of the defendants’ intentional conduct constituted

   unfair practices as they were unscrupulous, immoral, oppressive, fraudulent,

   and larcenous.

38. As a result of the defendants’ conduct the plaintiff suffered substantial

       financial injury.

      39. The defendants’ conduct offends public policy and violates of C.G.S.

       Section 53a-122.

      40. The conduct of the defendants was the result of the intentional and

          wanton disregard of the rights of the plaintiffs.


                                          The Plaintiff
                                          By His Attorney

                                          /s/
                                          _________________________
                                          Robert M. Berke
                                          Law Office of Robert M. Berke
                                          640 Clinton Avenue
                                          Bridgeport, CT 06605 CT
                                          Bar No 22117
                                          robertberke@optonline.ne
                                          t
                                          203 332-6000
                                          203 332-0661 fax
 Case 3:18-cv-01268-JAM Document 10 Filed 04/03/19 Page 8 of 10



                              DEMAND



The plaintiff requests a trial by jury.

                                     By his Attorney

                                     /s/ Robert Berke
                                     __________________________
                                      Robert M. Berke
                                     640 Clinton Avenue
                                     Bridgeport, CT 06606
                                      203 332-6000
                                     203 332-0661 fax     Bar
                                     No. 22117
                                     robertberke@optonline.net
         Case 3:18-cv-01268-JAM Document 10 Filed 04/03/19 Page 9 of 10



                         Wherefore, the plaintiff claims:



Count One

a) Compensatory damages; and

b) Treble Damages, costs and Attorney’s Fees pursuant to 18 U.S. C. Section 1964 (c),

  and,

Count Two

a) Compensatory damages; and

b) Double Damages pursuant to C.G.S. Section 52-565; and

c) Treble damages pursuant to C.G.S. Section 52-564.

Count Three

a) Compensatory damages; and

b) Treble Damages pursuant to C.G.S. Section 52-564; and

c) Double Damages pursuant to C.G.S. Section 52-565;



Count Four

a) Compensatory damages; and

b) Punitive damages.

Count Five

a) Compensatory damages, and

b) Punitive Damages pursuant to C.G.S. Section 42-110a.
Case 3:18-cv-01268-JAM Document 10 Filed 04/03/19 Page 10 of 10



                                  The Plaintiff
                                  By His Attorney

                                  /s/   Robert Berke

                                  _________________________
                                  Robert M. Berke
                                  Law Office of Robert M. Berke
                                  640 Clinton Avenue
                                  Bridgeport, CT 06605
                                  Juris No. 406967
                                  robertberke@optonline.net
                                  203 332-6000
                                  203 332-0661 fax
